Citation Nr: 1207596	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial evaluation higher than 30 percent for coronary artery disease status-post stent placement. 

2. Whether the RO properly reduced from 100 to 70 percent the evaluation for posttraumatic stress disorder (PTSD), effective December 4, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to April 1988.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. As to the procedural background of the first claim, through a November 2007 RO rating decision, service connection for coronary artery disease status-post stent placement was granted and a 30 percent evaluation was assigned effective February 9, 2007. The Veteran appealed from the initial assigned rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

Regarding the Veteran's claim contesting the reduction in rating from 100 to          70 percent for PTSD, originally this issue was appealed to the Board in an entirely different procedural guise, warranting some explanation. Initially, the Veteran's representative had alleged Clear and Unmistakable Error (CUE) in a March 2008 rating decision which had decreased from 100 to 70 percent the evaluation for service-connected PTSD, effective December 4, 2007. Also alleged was CUE in a June 2008 rating decision which had awarded Special Monthly Compensation (SMC) based on housebound status from February 9, 2007, but terminated the award effective December 4, 2007. The claimed CUE arising out of both decisions was the RO's ostensible failure to provide the Veteran with due process (including notice and a hearing) before undertaking action to reduce his rating for PTSD, and in the process remove (under then applicable law) any basis to receive SMC based on housebound status. By an October 2008 rating decision, the RO denied the claim for CUE.

Presently, however, the Board must recharacterize the issue. The Board's review of the record shows that the Veteran's representative already filed a timely Notice of Disagreement (NOD) with the March 2008 rating decision insofar as it decreased the evaluation for PTSD from 100 to 70 percent. Consequently, what is on appeal is in fact an original claim contesting the March 2008 rating reduction action.         Were the reduction in rating the subject of a now final RO decision, any attempt to reverse the decision would indeed require application of the more stringent evidentiary standard to show CUE in a final rating decision. Yet that is not the case here, and notwithstanding how the issue was first brought up on appeal. Moreover, to the extent the issue now becomes one purely of reduction in rating, the Board points out that the Veteran's representative has raised two complimentary arguments in favor of recovery: (1) the aforementioned argument that the Veteran should have received the proper procedural due process protections before his rating for PTSD was reduced; and (2) as stated in the January 2012 written hearing presentation, the contention that the very reduction itself on the merits was factually unwarranted. As to the first contention, the Board has a sufficient basis to fully address this point, which will be explained further below. Essentially, the Board finds no legal detriment ensued from the lack of notice prior to reduction in rating. Regarding the second contention, however, there has never been any initial adjudication by the RO of the question of whether, as matter of sound factual inquiry and legal principle, the reduction in rating from 100 to 70 percent for PTSD was warranted. The issue of reduction in rating must therefore be remanded to the RO (as the Agency of Original Jurisdiction (AOJ)) to consider this question in the first instance. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

The claims on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action        is required.








REMAND

The Board will first address the additional development to be afforded the Veteran's reduction in rating claim, as this clearly requires the greater portion of the Board's attention in setting forth the basis for further RO consideration.

Initially, the Veteran's representative raised an allegation of CUE pertaining to        the RO's March 2008 and June 2008 rating decisions, which the Board has since recharacterized as an original claim for reduction in rating for PTSD. Nonetheless, the argument raised in furtherance of CUE is substantially similar to that which the Board must consider at the outset, as it affects the issue of reduction in rating. 

In the March 2008 RO rating decision, the RO reduced from 100 to 70 percent the disability evaluation for the Veteran's service-connected PTSD, effective December 4, 2007.  At the same time, the RO granted entitlement to a TDIU also effective          December 4, 2007.

In the June 2008 rating decision, the RO awarded special monthly compensation (SMC) based on housebound status, retroactively for the time period from February 9, 2007 to December 3, 2007. The rationale was that during this time period,                the Veteran had met the criteria for housebound status under 38 U.S.C.A. § 1114(s) by having had a single permanent service-connected disability rated 100 percent under a schedular evaluation, as well as other service-connected disabilities independently ratable at 60 percent or more. This award was deemed to warrant termination as of December 4, 2007, when the Veteran no longer was rated at         100 percent for PTSD (and thereby did not have a single permanent service-connected disability rated at 100 percent). At the time, a TDIU did not qualify to support a finding of housebound status. 

Essentially, the Veteran's representative's contention through July 2008 correspondence is that the RO's March 2008 rating decision improperly reduced from 100 to 70 percent the disability evaluation for the Veteran's service-connected PTSD, effective December 4, 2007, because it was accomplished without basic due process protections. These procedural due process protections consisted of notice beforehand through a rating decision proposing the reduction, followed by a 60-day time period within which to submit additional evidence or request a formal hearing -- all procedural guarantees that are normally afforded to claimants in reduction in rating cases, as mandated by the provisions of 38 C.F.R. § 3.105(e). According to the representative, since effective December 4, 2007 there was a reduction in overall benefits, from 100 percent plus additional SMC for housebound status, down to a TDIU (a standalone 100 percent rating without SMC), the aforementioned procedural protections should have applied.

However, the Board presently cannot ascertain any such proscription of the RO's reduction in rating action through failure of due process. It is true that generally under applicable law, where action is undertaken to reduce the Veteran's rating without observing the applicable regulations, including those on procedural due process, the reduction is deemed void ab initio and will be set aside as "not in accordance with the law." See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995), citing Horowitz v. Brown, 5 Vet. App. 217 (1993). Nonetheless, where through VA adjudication there is a reduction in rating for one service-connected disability, but the total level of payable compensation remains the same, then the due process provisions of 38 C.F.R. § 3.105(e) do not apply. See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days notice before making a disability rating decision effective if the decision did not reduce the overall compensation paid to the veteran).                 See also VAOPGCPREC 71-91 (Nov. 7, 1991). 

This case falls into the category under which the overall disability compensation level remained identical throughout, in that the RO reduced the evaluation for PTSD from 100 to 70 percent, but simultaneously awarded a TDIU, and thus the regular due process guarantees need not have been provided. The Board acknowledges the representative's argument that the loss of SMC due to housebound status meant some additional compensation benefits were initially forfeited, and the transition from 100 percent schedular rating for PTSD to a TDIU was not a perfect match of benefits gained to that lost. This argument notwithstanding, it is wholly obviated by the decision of the U.S. Court of Appeals for Veterans Claims in Bradley v. Peake, 22 Vet. App. 280 (2008), which was issued a few months after the July 2008 representative's filing indicated the aforementioned argument. Bradley v. Peake held that a TDIU rating based upon a single service-connected disability may be considered a total disability rating for purpose of housebound benefits. Indeed, in September 2009 the RO granted SMC based upon housebound status for the Veteran retroactively dating back to December 4, 2007 on the basis of this new decision. Consequently, any argument that there was a net loss of benefits by the RO's March 2008 reduction in rating action has been rendered a moot point. 

In any event, the original argument as made by the Veteran's representative is not lost upon the Board, given that at the time the reduction in rating for PTSD was made, there was no principle of law analogous to that from the Bradley decision, and the Veteran's SMC based on housebound status was legitimately ended (albeit temporarily). To this effect, however, the Board is not aware of any basis in law or regulation that would override the holding in Stelzel by providing the due process provisions of section 3.105(e) in a situation where the overall level of service-connected disability compensation is the same save for loss of an award of SMC premised upon the pre-reduction disability level. There simply was no legal basis to invalidate the reduction in rating for PTSD ab initio even prior to the reinstatement of housebound status in this case.

Having set aside then any challenge to the initial validity of the decision to reduce the evaluation for PTSD based on failure to afford the Veteran due process of law, the Board observes that the merits of the reduction in rating action have never been formally adjudicated at the RO level. Until now, the debate has been limited to whether due process guarantees were warranted. Recently, however, the representative's January 2012 written brief presentation contested the reduction action on its merits. The Board considers the question of reduction on its merits to be fairly encompassed within the representative's original July 2008 NOD with the RO's March 2008 rating decision implementing the reduction in rating. Hence, this claim must be remanded for the RO to have the initial opportunity to adjudicate the matter. 


As to the remaining issue of an evaluation higher than 30 percent for coronary artery disease status-post stent placement, the Veteran last underwent a VA Compensation and Pension examination pertaining to this service-connected condition in September 2007. A more contemporaneous exam is required to ensure the record is complete and updated. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998)             ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination to determine the current severity of his coronary artery disease. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Codes 7005 (2011). The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria -- to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency. 


2. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

3. Thereafter, the RO/AMC should readjudicate the claims on appeal, based upon all additional evidence received. This should specifically include initial adjudication on the merits of the question of whether the RO properly reduced the Veteran's PTSD from 100 to 70 percent. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 




These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


